Title: From George Washington to Brigadier General Anthony Wayne, 10 July 1779
From: Washington, George
To: Wayne, Anthony


        
          Dr Sir,
          New Windsor 10th July 1779
        
        Immediately upon receipt of your letter of this date I ordered the Q.M. Genl to furnish the Espontoons you wrote for, and presume you will get them in a day or two.
        My ideas of the enterprise in contemplation are these.
        That it should be attempted by the light Infantry only, which should march under cover of night and with the utmost secrecy to the enemys lines, securing every person they find to prevent discovery.
        Between one and two hundred chosen men and Officers I conceive fully sufficient for the surprise, and apprehend the approach should be along the water on the south side crossing the Beach & entering at the abbatis.
        This party is to be preceded by a van guard of prudent and determined men, well commanded who are to remove obstructions— secure the Sentries & drive in the guard—They are to advance (the whole of them) with fixed Bayonets and Muskets unloaded. The Officers commanding them are to know precisely what batteries or particular parts of the line they are respectively to possess that confusion and the consequences of indecision may be avoided.
        These parties should be followed by the main body at a small distance for the purpose of support and making good the advantages which may be gained—or to bring them off in case of repulse & disappointment. other parties may advance to the works (but not so as to be discovered till the conflict is begun) by the way of the causey & River on the North if practicable as well for the purpose of distracting the enemy in their defence as to cut off their retreat. These parties may be small unless the access and approaches should be very easy and safe.
        The three approaches here mentioned should be well reconnoitered before hand & by persons of observation. single men in the night will be more likely to ascertain facts than the best glasses in the day.
        A white feather or cockade or some other visible badge of distinction for the night should be worn by our troops, and a watch word agreed on to distinguish friends from foes.
        If success should attend the enterprise, measures should be instantly taken to prevent if practicable the retreat of the garrison by water or to annoy them as much as possible if they attempt it—and the guns should be immediately turned against the shipping & Verplanks point and covered if possible from the enemy’s fire.
        
        Secrecy is so much more essential to these kind of enterprises than numbers, that I should not think it adviseable to employ any other than the light troops—If a surprise takes place they are fully competent to the business—if it does not numbers will avail little.
        As it is in the power of a single deserter to betray the design—defeat the project—& involve the party in difficul[t]ies & danger, too much caution cannot be used to conceal the intended enterprise to the latest hour from all but the principal Officers of your Corps and from the men till the moment of execution—Knowledge of your intention, ten minutes previously obtained, blasts all your hopes; for which reason a small detachment composed of men whose fidelity you can rely on under the care of a judicious Officer should guard every avenue through the marsh to the enemy’s works by which our deserters or their spies can pass, and prevent all intercourse.
        The usual time for exploits of this kind is a little before day for which reason a vigilant Officer is then more on the watch, I therefore recommend a midnight hour.
        I had in view to attempt Verplanks point at the same instant that your operations should commence at stoney point, but the uncertainty of co-operating, in point of time and the hazard thereby run of defeating the attempt on stoney point, which is infinitely most important—the other being dependent—has induced me to suspend that operation.
        These are my general ideas of the plan for a surprise, but you are at liberty to depart from them in every instance where you think they may be improved or changed for the better. A dark night and even a rainy one if you can find the way will contribute to your success—The Officers in these night marches should be extremely attentive to keep their men together as well for the purpose of guarding against desertion to the enemy as to prevent skulking.
        As it is a part of the plan, if the surprise should succeed to make use of the enemy’s cannon against their shipping & their post on the other side, it will be well to have a small detachment of Artillery with you to serve them—I have sent an order to the Park for this purpose and to cover the design have ordered down a couple of light field pieces—When you march you can leave the pieces behind.
        So soon as you have fixed your plan and the time of execution I shall be obliged to you to give me notice.
        I shall immediately order you a reinforcement of light infantry— & more Espontoons—I am with great regard Dr Sir Yr Most Obet, servant
        
          Go: Washington
        
       